Title: From George Washington to a Committee of the Massachusetts Council, 24 November 1775
From: Washington, George
To: Committee of the Massachusetts Council



Gent.
Cambridge 24th Novr 1775

Capt. Aaron Willard reccommends Mr Moses Child to be his Collegue in the Journey to Nova Scota as I Know nothing of this Gentleman, I cannot approve or disapprove of him. Mr Willard informs me he is well known unto Doctor Taylor—if you think him Capable & trustworthy you will please to fill up the instructions with his name which Capt. Willard will give unto you I am with great respect Yrs
You will please to furnish Capt. Willard with Letters, to Capt.

oBryan & to Col. Cargill, to give every assistance to him & his Companion on their tour.

G.W.

